Citation Nr: 0720350	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-20 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss from November 15, 2005, to March 1, 
2006.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral hearing loss on or after March 2, 
2006.

3.  Entitlement to service connection for the residuals of an 
ear infection.

4.  Entitlement to service connection for the residuals of 
strep throat.

5.  Entitlement to service connection for the residuals of 
nasopharyngitis.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted service connection for 
bilateral hearing loss and assigned a noncompensable (0 
percent) evaluation effective November 15, 2005, and denied 
the other claims on appeal.  In a May 2006 RO decision, the 
veteran was granted an increased rating of 10 percent 
disabling for bilateral hearing loss effective March 2, 2006.  
The veteran continues to seek a higher rating for bilateral 
hearing loss and his claim remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

In his substantive appeal to the Board, received in June 
2006, the veteran requested a travel board hearing.  In March 
2007, the veteran presented testimony at a personal hearing 
conducted at the St. Paul RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.  At the hearing, the veteran's 
representative indicated that the veteran intended to file a 
claim for service connection for tinnitus.  The VLJ advised 
him to file any claim he wanted to make in writing with the 
RO.  This matter is referred to the RO for appropriate 
action, if any is needed.

Pursuant to a March 2007 motion and the Board's granting 
thereof in May 2007, this case has been advanced on the 
Board's docket under 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Between November 15, 2005, and March 1, 2006, bilateral 
hearing loss was not at a level of severity to warrant a 
compensable schedular evaluation.

2.  On or after March 2, 2006, bilateral hearing loss is not 
at a level of severity to warrant an increased schedular 
evaluation.

3.  The residuals of an ear infection, if any, have not been 
shown to be causally or etiologically related to the 
veteran's military service.

4.  The residuals of strep throat, if any, have not been 
shown to be causally or etiologically related to the 
veteran's military service.

5.  The residuals of nasopharyngitis, if any, have not been 
shown to be causally or etiologically related to the 
veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for the 
veteran's bilateral hearing loss were not met between 
November 15, 2005, and March 1, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's bilateral hearing loss have not been met on or 
after March 2, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, Diagnostic 
Code 6100 (2006).
3.  The criteria for service connection for the residuals of 
an ear infection have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

4.  The criteria for service connection for the residuals of 
strep throat have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

5.  The criteria for service connection for residuals of 
nasopharyngitis have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in December 2005, prior to 
the initial decision on the claims in February 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the December 2005 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claims for service connection.  
Specifically, the RO stated that the evidence must show three 
things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  

The notice letter also described the information and evidence 
that VA would seek to provide including relevant records from 
any federal agency, such as records from the military, VA 
Medical Centers (VAMCs), or the Social Security 
Administration (SSA).  Additionally, the letter noted that VA 
would make requests for relevant records not held by any 
federal agency, such as records from state or local 
governments, private doctors and hospitals, or current or 
former employers.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any treatment records pertinent to his 
claimed conditions.  In particular, the letter instructed the 
veteran to provide evidence showing that his claimed 
conditions existed from military service to the present time.  
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs was also 
enclosed in order for VA to request any records on the 
veteran's behalf.  

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claims and 
to send any evidence in his possession that pertains to his 
claims.

The Board notes that the February 2006 rating decision 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating.  The veteran filed his 
notice of disagreement (NOD) in March 2006 in which he 
disagreed with the initial evaluation assigned.  As such, the 
appeal of the assignment of the initial evaluation for 
bilateral hearing loss arises not from a "claim" but from 
an NOD filed with the RO's initial assignment of a rating.

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 0 percent disability evaluation assigned 
his bilateral hearing loss in his March 2006 NOD.  According 
to VAOPGCPREC 8-2003, if in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved.  The Board notes that the veteran was 
granted a 10 percent evaluation for bilateral hearing loss in 
the May 2006 RO decision effective March 2, 2006.  Further, 
the RO properly issued a May 2006 SOC, which contained the 
pertinent laws and regulations, including the schedular 
criteria, and the reasons his claim was denied a higher 
initial disability evaluation.  Thus, a VCAA notification 
letter is not necessary for the issue of entitlement to a 
higher initial evaluation for bilateral hearing loss  

Additionally, the veteran had every opportunity to submit 
evidence in connection with his increased rating claim and he 
also provided testimony during a personal hearing in March 
2007.  Mayfield v. Nicholson, 19 Vet. App. 103, 120-121 
(2005).  Therefore, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  As such, 
the Board finds that the notice provisions of the VCAA have 
been satisfied.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims on appeal for service connection.  In 
a letter dated in March 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not warranted 
for the residuals of an ear infection, strep throat, and 
nasopharyngitis, and the veteran is not entitled to a higher 
initial rating for bilateral hearing loss.  

The Board acknowledges that the veteran did not undergo a VA 
examination in connection with his claims for service 
connection for the residuals of an ear infection, strep 
throat, or nasopharyngitis.  VA regulations provide that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  In this case, (A) is 
not met in any of the above listed claims, and (B) is also 
not met for the claim for service connection for the 
residuals of an ear infection because:  There is no competent 
medical evidence on record of a current diagnosed disability 
related to the above claims and despite the veteran's 
allegations of residuals, the post-service medical evidence 
indicates no medical evidence of residuals of ear infections, 
strep throat, or nasopharyngitis connected to service.  
Additionally, there are no findings of ear infections in the 
service medical records.  Evidence must show that the veteran 
has the disability for which benefits are being claimed.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claims in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent a VA 
examination in January 2006 in connection with his claim for 
bilateral hearing loss.  VA has also assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claims.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW AND ANALYSIS

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.
VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.



1.  Entitlement to an initial evaluation in excess of 0 
percent disabling for bilateral hearing loss between November 
15, 2005, and March 1, 2006.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran was not entitled to an initial compensable evaluation 
for his bilateral hearing loss between November 15, 2005, and 
March 1, 2006, under 38 C.F.R.§§  4.85 or 4.86, Diagnostic 
Code 6100.  In this regard, on the authorized VA audiological 
evaluation in January 2006 pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
70
80
LEFT
40
60
70
75

The veteran's average pure tone threshold was 62.5 decibels 
in his right ear and 61.25 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 92 percent in the left ear.  The 
results of the January 2006 VA examination correspond to 
Level II hearing for the right ear and left ear in Table VI.  
When those values are applied to Table VII, it is apparent 
that the currently assigned 0 percent disability evaluation 
for the veteran's bilateral hearing loss is accurate and 
appropriately reflects his bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85. 

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the veteran does not have puretone thresholds of 55 decibels 
or more at each of the frequencies of 1000, 2000, 3000 and 
4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz on January 
2006 VA examination.  Furthermore, the application of 38 
C.F.R. § 4.86 would not yield a higher evaluation.  Thus, the 
Board finds that the current noncompensable (0 percent 
disability) evaluation is appropriate and that there is no 
basis for awarding a higher evaluation from November 15, 
2005, to March 1, 2006.  38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.

2.  Entitlement to a evaluation in excess of 10 percent 
disabling for bilateral hearing loss on or after March 2, 
2006.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation in excess 
of 10 percent for his bilateral hearing loss on or after 
March 2, 2006, under 38 C.F.R.§§  4.85 or 4.86, Diagnostic 
Code 6100.  The Board does observe a private medical record 
dated in March 2006 which indicated that the veteran had 
moderate to severe hearing loss.  Additionally, an audiogram 
was performed, yet the Board also notes that the audiological 
examination report did not provide an interpretation of the 
audiometric readings contained on the graphs.  Moreover, the 
report did not indicate what sort of speech audiometry 
testing was done.  For VA purposes, the Maryland CNC Test 
must be used, as noted above.  38 C.F.R. § 3.385.  The Board 
notes that it is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the 
Board nor the RO may not interpret graphical representations 
of audiometric data).  

There was no other medical evidence on record pertaining to 
the veteran's bilateral hearing loss after March 2, 2006.  
Further, the veteran did not appear to contend during his 
March 2007 personal hearing that his hearing had gotten worse 
since the January 2006 VA examination.  The veteran testified 
that his hearing varied from day to day.  His wife testified 
that she did not think his hearing had gotten worse over the 
years.  However, the Board notes that when evaluating hearing 
loss under 38 C.F.R. § 4.85, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed and the Board will only consider the factors as 
enumerated in the applicable rating criteria.  Lendenmann, 3 
Vet. App. at 349 (1992), Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992), 38 C.F.R. §§ 4.85, 19.5.  Therefore, VA rating 
criteria does not account for day to day variations in 
hearing.  As such, the evidence does not show that the 
veteran is entitled to a rating in excess of 10 percent for 
bilateral hearing loss under VA criteria on or after March 2, 
2006.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected bilateral 
hearing loss under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

3.  Entitlement to service connection for the residuals of an 
ear infection

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for the 
residuals of an ear infection.  There were no in-service or 
post service medical findings of ear infections or an ear 
disability.  Therefore, service connection cannot be granted.  

In this regard, the veteran's October 1942 entrance 
examination was negative for ear, nose, or throat 
abnormalities.  Further, there were no complaints, treatment, 
or diagnoses of ear infections during service.  The veteran 
did not have ear, nose, or throat abnormalities on his 
December 1945 discharge examination.  Private treatment 
records dated from 2003 to 2007 were negative for a diagnosis 
of an ear disability.  The only abnormal ear finding was in 
January 2007 wherein it was noted that there was a very small 
area of tenderness and erythema of the right external canal 
but the tympanic membrane was normal.  The assessment was 
most likely bronchospasm.  However, there has been no showing 
in the record that this finding is in any way related to the 
veteran's period of service, more than 60 years ago.

The veteran contended during his March 2007 personal hearing 
that he had ear infections related to service; however, he, 
as a layperson, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 
In conclusion, there were no findings of ear infections or 
ear abnormalities in service.  Further, there were no post 
service medical findings of an ear disability and there was 
only one abnormal right ear finding in January 2007.  As 
such, there was no medical evidence of a chronic ear 
disability resulting from a disease or injury in service.  
Absent such a nexus, service connection for the residuals of 
an ear infection may not be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of an ear infection is denied.

4.  Entitlement to service connection for the residuals of 
strep throat.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for the 
residuals of strep throat.  Despite an in-service finding of 
hemolytic streptococcus, he did not have throat abnormalities 
upon his December 1945 discharge examination.  Further, there 
have been no post service medical records indicating that the 
veteran has throat problems or a throat disability related to 
this in-service finding.  Therefore, service connection 
cannot be granted. 

In this regard, the veteran's October 1942 entrance 
examination was negative for ear, nose, or throat 
abnormalities.  His service medical records reflected that he 
had hemolytic streptococcus in April 1943.  The veteran's 
December 1945 discharge examination noted that he had 
streptococcus throat in 1943 that did not exist prior to 
service (EPTS) but was incurred in military service (IMS).  
However, streptococcus throat was not aggravated during 
military service (AMS) nor was it considered a progressive 
disease (PD).  The veteran did not have ear, nose, or throat 
abnormalities upon his December 1945 discharge from service.  

Private treatment records dated from 2003 to 2007 noted that 
the veteran had angina in October 2004, bronchitis in 2005 
and 2006, and persistent coughs, most recently in February 
2007 that were attributed to bronchitis and bronchospasm.  
However, there was no medical evidence or suggestion that 
these findings were related to the 1943 in-service finding of 
hemolytic streptococcus.  Further, the Board notes that with 
regard to the decades long evidentiary gap in this case 
between active service and the earliest medical evidence, 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  The first medical evidence of any throat related 
problem on record was in 2004, 59 years after the veteran 
left service.  Thus, the lack of any objective medical 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
complaints or symptoms of any throat related problem is 
itself evidence which tends to show that any residuals of 
strep throat did not have their onset in service or for many 
years thereafter.

The veteran contended during his March 2007 personal hearing 
that he had chronic throat problems related to in-service 
streptococcus; however, he, as a layperson, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, despite an in-service finding of hemolytic 
streptococcus in 1943, there were no post-service findings of 
hemolytic streptococcus.  Further, there were no in-service 
or post service medical findings to suggest a chronic throat 
disability resulting from the hemolytic streptococcus.  
Absent such a nexus, service connection for the residuals of 
strep throat may not be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of strep throat is denied.

5.  Entitlement to service connection for nasopharyngitis.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for the 
residuals of nasopharyngitis.  Despite in-service findings of 
nasopharyngitis, he did not have ear, nose, or throat 
abnormalities upon his December 1945 discharge examination.  
Further, there have been no post service medical records 
indicating that the veteran has a nasopharyngitis or any 
sinus problem related to these in-service findings.  
Therefore, service connection cannot be granted. 

In this regard, the veteran's October 1942 entrance 
examination was negative for ear, nose, or throat 
abnormalities.  His service medical records indicated that in 
November 1942, April 1943, February 1944, and June 1944 he 
had acute catarrhal nasopharyngitis.  The veteran did not 
have ear, nose, or throat abnormalities upon his December 
1945 discharge from service.  

Private treatment records dated from 2003 to 2007 noted that 
the veteran had "sinus arrhythmia" in October 2004.  
However, there was no medical evidence or suggestion that 
these findings were related to the in-service findings of 
nasopharyngitis.  In this regard, the Board notes that the 
veteran claimed service connection for nasopharyngitis as 
"sinus".  However, "sinus arrhythmia", shown in the recent 
treatment records, refers to a heart condition.  Stedman's 
Medical Dictionary 130 (26th ed. 1995) (defining sinus 
arrhythmia as rhythmic, repetitive irregularity of the 
heartbeat).  In addition, there are no post-service diagnoses 
of nasopharyngitis.  On a December 2006 private clinic 
physical, the nose and pharynx were normal.  As noted, the 
evidence must show that the veteran has the disability for 
which benefits are being claimed.  See Degmetich, 104 F. 3d 
at 1332.  

The veteran contended during his March 2007 personal hearing 
that he has had chronic sinus problems since service.  
However, the medical evidence of record does not support this 
claim.  Further, although the veteran may sincerely believe 
that any sinus problem is related to service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In conclusion, despite in-service findings of 
nasopharyngitis, there were no post-service findings of 
nasopharyngitis.  Further, there were no in-service or post 
service medical findings to suggest a chronic sinus 
disability resulting from the nasopharyngitis.  Absent such a 
nexus, service connection for nasopharyngitis may not be 
granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim for nasopharyngitis and therefore, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable.  Accordingly, 
entitlement to service connection for the residuals of 
nasopharyngitis is denied.







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 0 percent 
disabling for bilateral hearing loss from November 15, 2005, 
to March 1, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral hearing loss on or after March 2, 
2006.

Entitlement to service connection for the residuals of an ear 
infection is denied.

Entitlement to service connection for the residuals of strep 
throat is denied.

Entitlement to service connection for the residuals of 
nasopharyngitis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


